NO. 07-08-0455-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    MARCH 3, 2009

                           ______________________________


                               MELISSA RENEE WARD,

                                                           Appellant

                                          v.

                                THE STATE OF TEXAS,

                                                           Appellee

                         _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                       NO. B17602-0805; HON. ED SELF, PRESIDING

                          _______________________________

                             Memorandum Anders Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       After a jury trial, Melissa Renee Ward was convicted of the offense of escape.

Punishment was assessed by the jury at three years confinement in the Texas Department

of Criminal Justice.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing her of counsel’s belief that there was no reversible

error and of appellant’s right to file a response pro se. By letter dated January 16, 2009,

this court also notified appellant of her right to file her own response and set February 17,

2009, as the deadline to do so. To date, neither a response nor a request for extension

of time to file a response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

whether the evidence was legally and factually sufficient to sustain the jury’s verdict.

However, he concluded that it was. We also conducted our own review to assess the

accuracy of appellate counsel’s conclusion and to uncover any reversible error pursuant

to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has failed

to reveal any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                         Brian Quinn
                                                         Chief Justice

Do not publish.




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2